July 7, 1911. The opinion of the Court was delivered by
It is error to grant an order staying execution without notice to the adverse party, or his attorney. Code Civ. Proced., 242a.
On issuing an injunction, the Court has no power to dispense with an undertaking, with or without sureties, as required by section 243 of the Code. Smith v.Smith, 51 S.C. 379, 29 S.E. 227; Water Co. v.Nunamaker, 73 S.C. 550, 53 S.E. 996.
No point is made and no opinion expressed as to whether this action will lie. But, see Croker v. Allen, 34 S.C. 452,13 S.E. 650.
Reversed.